DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vision system” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “re-recast” in line 7, It appears that this should be amended to recite --re-cast--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same electric discharge machine electrode" in line 13.  There is insufficient antecedent basis for this limitation in the claim, noting that no electrode had been previously established.
In claim 3, claim limitation “vision system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (no corresponding structure is disclosed - see paragraph 42. Reference numeral 68 is essentially a “black box”). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. PGPub 2011/0185572) in view of Jones et al. (6362446, cited in IDS).
Claim 1: Wei et al. discloses a process of forming a shaped cooling passage (12 - see Fig. 3) in an article (e.g. a turbine blade - paragraph 16) comprising: positioning the article within a laser drilling apparatus (paragraph 20); laser drilling a near net-shaped cooling passage (paragraphs 21, 26, 37) having a meter section (40) and a diffuser section (38); positioning the article within an electric discharge machining apparatus (implied at paragraphs 29-30 - EDM may be used for the cleaning step, and the blade is moved to a different station if a different tool is used than for the previous drilling step); and electric discharge machining both the meter section and diffusor section (Id.) While Wei contemplates an embodiment of drilling using laser drilling followed by cleaning the hole using EDM, Wei does not explicitly disclose that a re-recast is formed on an interior wall of said cooling passage in both the meter section and the diffuser section, and using EDM to remove said re-cast from said interior wall with the same electric discharge machine electrode to form a finished shaped cooling passage.
However, Jones et al. teaches a similar method where an EDM tool is used to finish a hole previously drilled by laser in order to remove re-cast. The EDM tool is selected based on the shape of the hole (column 2, lines 35-43 and 50-56; column 2, line 67-column 3, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have finished the laser drilled hole with an EDM tool as taught by Jones et al. in order to have drilled the majority of the hole quickly user laser drilling, but then provided a smooth finish and remove the recast using EDM.
Claim 2: Jones implies that said electric discharge machine electrode is shaped for both said meter section and said diffuser section, i.e. the tool is shaped based on the desired hole shape, including a tapered diffuser (column 2, lines 50-54).
Claim 4: Referring to Wei, said article comprises a flow surface (14 - paragraph 16). 

Claim 5: The cooling passage is canted at an angle relative to the flow surface and configured to direct cooling fluid (e.g. a 30 degree angle - paragraphs 19, 26).
Claim 7: As taught by Jones, said meter section and said diffuser section are formed in the absence of duplicating or reintroducing separate electrodes for each of the diffuser section and the meter section (i.e. Jones implies a single tool having the desired shape as cited above).
Claim 8: Said article is selected from the group consisting of a rotor blade, a vane and a combustion chamber panel (e.g. a turbine rotor blade as cited above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. and Jones et al. as applied to claim 1 above, and further in view of McGraw (U.S. Patent 6,723,951).
Wei et al. further discloses that in embodiments where the turbine blade is moved from one station to another (e.g. between laser drilling and EDM as discussed above), the positioning of the turbine blade may involve hole identification or registration to ensure proper alignment of the device performing the shaping, metering and/or finishing steps (paragraph 35). A vision system is not specifically disclosed for this purpose. However, McGraw generally teaches that a vision system (e.g. a camera) can be used to locate holes for subsequent drilling via EDM or other techniques (column 4, lines 22-32; column 5, lines 6-23; column 6, lines 51-54; column 7, lines 48-52). It would have been obvious to one of ordinary skill in the art to have used a vision system for identifying and registration with holes as taught by McGraw since it not only determines the positons, but also the angles of holes for subsequent drilling.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. and Jones et al. as applied to claim 1 above, and further in view of Adamski (U.S. Patent 5,418,345, cited in IDS).
Referring to Wei, said article is a gas turbine engine rotor blade having an airfoil (paragraph 16) and said cooling passages formed within said airfoil. Wei and Jones do not disclose the airfoil coupled to a platform. However, Adamski teaches a gas turbine engine rotor blade (12) having both an airfoil (14) and platform (16), and cooling passages in each (Fig. 3). It would have been obvious to one of ordinary skill to have provided a platform also with cooling passages in order to have provided joint structure with cooling to the airfoil.
Claims 2 and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. and Jones et al. as applied to claim 1 above, and further in view of Lee et al. (U.S. Patent 7328580, cited in IDS).
Alternatively, Wei and Jones do not explicitly show a single EDM electrode having the shape of the cooling passage with the metering and diffusion sections. However, Lee et al. teaches an EDM electrode (e.g. 52 - Fig. 5) shaped for forming both sections, thus allowing the hole to be shaped by EDM in a single step (column 6, lines 1-15). It thus would have been obvious to one of ordinary skill to have used a similar tool in finishing the cooling passages of Wei et al. since it shapes the hole in one step.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726